Name: Commission Regulation (EEC) No 3384/90 of 26 November 1990 laying down rates of compensatory interest applicable during the first half of 1991 to customs debts incurred in relation to compensating products or goods in the unaltered state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/10 Official Journal of the European Communities 27. 11 . 90 COMMISSION REGULATION (EEC) No 3384/90 of 26 November 1990 laying down rates of compensatory interest applicable during the first half of 1991 to customs debts incurred in relation to compensating products or goods in the unaltered state for the first half of 1991 have been established in accor ­ dance with the rules laid down in that Regulation, HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 60a (4) (a) of Regulation (EEC) No 3677/86 appli ­ cable from 1 January until 30 June 1991 are hereby esta THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Council Regulation (EEC) No 3677/86 of 24 November 1986 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements (2), as last amended by Regulation (EEC) No 731 /90 (3), and in particular Article 60a (4) (a) thereof ; Whereas Article 60a (4) (a) of Regulation (EEC) No 3677/86 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest blished as follows :  Belgium  Denmark  Federal Republic of Germany  Greece  Spain  France  Ireland  Italy  Luxembourg  Netherlands  Portugal  United Kingdom 10,07 % 11.48 % 8,29 % 21,25 % 15,27 % 10.49 % 11,90 % 12,69 % 10,07 % 8,69 % 13,42 % 15,15 % Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission . (') OJ No L 188 , 20 . 7. 1985, p. 1 . (2) OJ No L 351 , 12. 12. 1986, p. 1 . 0 OJ No L 81 , 28 . 3 . 1990, p. 14.